Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12 – 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Morimoto, US20090286121A1 (in IDS).

Regarding claim 1, Morimoto teaches a method for use in manufacturing a fuel cell stack: 
assembling a membrane electrode assembly (1E) to have a membrane (1a) between a first gas diffusion layer (1c) and a second gas diffusion layer (1b)[fig. 3B][0113]; 
locating a bypass blocker (elastic member (4b) or (4c))[fig. 3B] at a space (gap (8)) between the first gas diffusion layer (1c) of the membrane electrode assembly and a seal (sealing frame (9) with gasket (3))[fig. 3B][0117]; 
deforming the blocker on the seal (widening the elastic member under compressive force)[0117] and 
avoiding deforming the blocker at the space such that the blocker inhibits a bypass flow of a reactant through the space from a first side of the first gas diffusion layer to a second side of the first gas diffusion layer in a direction of flow of the reactant during operation of the fuel cell (elastic member (4c) does not inhibit cathode air flow of diffusion layer (1c))[fig. 9B]; and 
locating the membrane electrode assembly (1E) between a first fluid flow plate (separator (5c)) and a second fluid flow plate (separator (5b))[fig. 3B].  

Regarding claim 2, Morimoto teaches the method of claim 1, wherein the space (8) and the blocker (4b)(4c) are located peripherally outside the gas diffusion layer (1c) and peripherally inside the seal (frame 9 with gasket (3))[fig. 3b].  

Regarding claim 3, Morimoto teaches the method of claim 1, wherein the deforming the blocker comprises compressing the blocker by applying a force to the blocker in a direction about normal to a longitudinal dimension of the membrane electrode assembly (widening the elastic member under compressive force applied by separators (5b)(5c))[0117].  

Regarding claim 4, Morimoto teaches the method of claim 1, wherein the deforming the blocker comprises compressing the blocker by applying a force to the blocker by applying a force to the first flow plate in contact with the blocker in a direction about normal to a longitudinal dimension of the membrane electrode assembly (widening the elastic member under compressive force applied by separators (5b)(5c))[0117].  

Regarding claim 5, Morimoto teaches the method of claim 1, wherein the blocker has a width dimension in a direction normal to a longitudinal dimension of the membrane electrode assembly about equal to a width dimension of the Gas diffusion layer in the direction normal to a longitudinal dimension of the membrane electrode assembly [fig. 9B].  

Regarding claim 6, Morimoto teaches the method of claim 1 wherein the blocker comprises a first blocker and further comprising a second blocker located at a second space peripherally outside a second gas diffusion layer and peripherally inside a second seal on an opposite side of the membrane relative to the seal and the gas diffusion layer (blockers (4b)(4c) inside seals (3c)(3b) of sealing frame (9))[fig. 3B].  

Regarding claim 7, Morimoto teaches the method of claim 1 wherein the deforming the blocker comprises compressing the blocker by applying a force to the blocker in a direction about normal to a longitudinal dimension of the membrane electrode assembly to elastically deform the blocker (widening the elastic member under compressive force applied by separators (5b)(5c))[0117][0040].  

Regarding claim 8, Morimoto teaches the method of claim 1, wherein the deforming the blocker comprises compressing the blocker by applying a force to the blocker in a direction about normal to a longitudinal dimension of the membrane electrode assembly to plastically deform the blocker (thermoplastic resin elastic member (4b)(4c))[0126].

Regarding claim 9, Morimoto teaches the method of claim 1, wherein the blocker is nonporous and elastically deformable (nonporous elastic member materials for forming airtight seal with sealing frame (9))[0127][0040].  

Regarding claim 10, Morimoto teaches the method of claim, further comprising laminating the membrane electrode assembly, the blocker and the seal to maintain the blocker on the seal (laminating MEA wherein blocker is sealed to frame (9))[0117][0158][fig. 3B].

Regarding claim 11, Morimoto teaches the method of claim 1, wherein the locating the membrane electrode assembly between a first fluid flow plate and a second fluid flow plate comprises inside surfaces of the fluid flow plates being configured to maintain the blocker at the space undeformed and the blocker on the seal deformed (blocker maintains position in gap (8) after lamination of MEA (1E) with flow plates (5))[fig. 3B].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724